210 F.2d 105
VANDERWYDEv.DENNO.
No. 118.
Docket 22827.
United States Court of Appeals Second Circuit.
Argued January 4, 1954.
Decided January 21, 1954.
Writ of Certiorari Denied April 12, 1954.

See 74 S. Ct. 646.
Rudolph Stand, New York City, for petitioner-appellant.
Nathaniel L. Goldstein, Atty. Gen. of New York, Wendell P. Brown, Sol. Gen., Albany, N. Y., Samuel A. Hirshowitz, Asst. Atty. Gen., Theodore P. Halperin, Deputy Asst. Atty. Gen., New York City, Frank S. Hogan, Dist. Atty., New York County, New York City, Richard G. Denzer and Paul A. Stone, Asst. Dist. Attys., New York City, of counsel, for respondent.
Before CHASE, Chief Judge, CLARK, Circuit Judge, and GIBSON, District Judge.
PER CURIAM.


1
Order affirmed on opinion below. D.C. 113 F. Supp. 918.